DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “in Formula 2a and Formula 2b, a molar ratio of m1:n1 is 1:1 to 10: 1”.  This limitation renders the claim indefinite because Formula 2b does not include m1 nor n1 and, thus, the limitation is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (WO2017196012A1, refer to English equivalent US 2019/0115616A1).
Regarding claim 2, Ahn discloses an electrolyte for a lithium secondary battery (Title, Abstract), comprising:
a polymer (polymer, Abstract); and
one or more selected from the group consisting of an inorganic solid electrolyte particle and a ferrodielectric (additive selected from a ceramic electrolyte and inorganic particles, Abstract), wherein the polymer includes one or more selected from the group consisting of a polymer represented by Formula 1 below and a polymer including a repeating unit represented by Formula 2 below:
[Formula 1]

    PNG
    media_image1.png
    222
    413
    media_image1.png
    Greyscale

in Formula 1 above, Ri, R2, and R3 are each independently hydrogen or -CH2-CH=CH2, wherein at least one of the Ri, Ro, and R3 is -CH2-CH=CH)h, and a, b, and c are each independently an integer of 1 to 10,000,
[Formula 2]

    PNG
    media_image2.png
    164
    373
    media_image2.png
    Greyscale

in Formula 2 above, Ra to Ra are each independently an element selected from the group consisting of H, F, Cl, Br, and I, Re to Rh are each independently one selected from the group consisting of H, F, Cl, Br, and *-OR0SO3-M+, and at least one of the Re to Rh is *-OR0SO3-M+Li+, wherein R0 is an alkylene group having 1 to 5 carbon atoms in which at least one hydrogen is substituted with a halogen element, and M* is one selected from the group consisting of H+, Li+, Na+, and K+, and m and n are each independently an integer of 1 to 10,000 (Chemical Formula 1 [0015]-[0022], or Chemical Formulae 1a-1d [0023]-[0027]).
Regarding claim 3, Ahn discloses all of the claim limitations as set forth above.  Ahn further discloses the repeating unit represented by Formula 2 is at least one selected from the group consisting of repeating units represented by Formula 2a and Formula 2b: 
[Formula 2a]

    PNG
    media_image3.png
    271
    337
    media_image3.png
    Greyscale
 
in Formula 2a above, m1 and n1 are each independently an integer of 1 to 10,000, and R0 is an alkylene group having 1 to 5 carbon atoms in which at least one hydrogen is substituted with a  halogen element,
[Formula 2b]

    PNG
    media_image4.png
    320
    402
    media_image4.png
    Greyscale

in Formula 2b above, m2 and n2 are each independently an integer of 1 to 10,000, and Ro is an alkylene group having 1 to 5 carbon atoms in which at least one hydrogen is substituted with a halogen element (Chemical Formula 1 [0015]-[0022], or Chemical Formulae 1a-1d [0023]-[0027]).
Regarding claim 5, Ahn discloses all of the claim limitations as set forth above.  Ahn further discloses in the repeating unit represented by Formula 2, R0 is one selected from the group consisting of *-CF2-*, *- CF2CF2-*, and *-CHCF3CF2-* (R1 [0018]).
Regarding claim 6, Ahn discloses all of the claim limitations as set forth above.  Ahn further discloses the electrolyte is a solid electrolyte or a gel electrolyte (solid [0058]; gel [0165]).
Regarding claim 7, Ahn discloses all of the claim limitations as set forth above.  Ahn further discloses the inorganic solid electrolyte particle comprises at least one element selected from the group consisting of Li, La, Zr, O, Ti, Al, Ge, P, W, Nb, Te, Ln, Si, Nd, N, S, Ba, Ga, In, F, Cl, Br, I, As, Se, Sb, Sn, and Ru ([0029]).
Regarding claim 8, Ahn discloses all of the claim limitations as set forth above.  Ahn further discloses the ferrodielectric comprises at least one element selected from the group consisting of Li, La, O, Ti, Ge, P, Nb, Te, Ba, K, H, D, Ta, Bi, Pb, Rb and As ([0028]).
Regarding claim 9, Ahn discloses all of the claim limitations as set forth above.  Ahn further discloses the one or more selected from the group consisting of the inorganic solid electrolyte particle and the ferrodielectric is included in an amount of 10 parts by weight to 900 parts by weight based on 100 parts by weight of the polymer (1:1 to 1:5 [0030]).
Regarding claim 10, Ahn discloses all of the claim limitations as set forth above.  Ahn further discloses a lithium secondary battery comprising the electrolyte for a lithium secondary battery according to claim 1 (lithium secondary battery including the solid polymer electrolyte [0013]).
Regarding claim 12, Ahn discloses all of the claim limitations as set forth above.  Ahn further discloses the polymer represented by Formula 2 has a weight molecular weight (Mw) of 5,000 g/mol to 2,000,000 g/mol (average molecular weight was 10,000 [0209]).
Regarding claim 13, Ahn discloses all of the claim limitations as set forth above.  Ahn further discloses in Formula 2, a molar ratio of m:n is 1:1 to 10: 1 (molar ratio of a:c is 1:1 to 10:1 [0021]).
Regarding claim 14, Ahn discloses all of the claim limitations as set forth above.  Ahn further discloses in Formula 2a and Formula 2b, a molar ratio of m1:n1 is 1:1 to 10: 1 (molar ratio of a:c is 1:1 to 10:1 [0021]).
Regarding claim 15, Ahn discloses all of the claim limitations as set forth above.  Ahn further discloses in the repeating unit represented by Formula 2, R0 is one selected from the group consisting of *-CF2-*, *- CF2CF2-*, and *-CHCF3CF2-* (R1 [0018]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-10, 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,335,947 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 11,335,947 B2 teaches a ceramic electrolyte or inorganic particles in combination with a single ion-conductive polymer that satisfies claimed Formula 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/17/2022